Citation Nr: 1210557	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the appellant's claims for service connection for PTSD.  The scope of the issue on appeal was subsequently expanded to include an acquired psychiatric disorder other than PTSD.  See supplemental statement of the case, dated in November 2011; Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Jurisdiction over the Veteran's claims file has been transferred to the RO in Louisville, Kentucky.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, as a result of his service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, due to his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

During the pendency of this appeal, a new version of the regulation pertaining to PTSD, 38 C.F.R. § 3.304, was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  The Veteran has been advised of the new regulation.  See supplemental statement of the case, dated in November 2011.  

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder, or alcohol or substance abuse. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b). 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  His separation examination report, dated in September 1968, shows that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," he denied having had "nervous trouble of any sort," "depression or excessive worry," or "frequent trouble sleeping."

As for the post-service medical evidence, it consists of VA reports, dated between 1997 and 2011.  

A VA psychiatric examination report, dated in September 2006, shows that the examiner stated that the Veteran's VA treatment records had been reviewed.  The Veteran was afforded an examination.  The Axis I diagnosis was depression NOS.  The Axis II diagnosis was personality disorder NOS, with narcissistic and antisocial features.  The examiner stated that the Veteran does not meet the criteria for a diagnosis of combat-related PTSD.  She noted that he reports reasonably serious psychiatric symptoms, some of which are consistent with PTSD, but that he did so in a dispassionate and unperturbed manner which was consistent with his clinical presentation at all clinical encounters at the Chicago VAMC.  He was noted to have an "incomplete constellation" of PTSD symptoms, and to have a confirmed diagnosis of depressive disorder NOS, but not PTSD. She further explained that the Veteran's "aberrant behavior was most parsimoniously explained by his Axis II diagnosis which is judged to be primary among his diagnoses."  The examiner noted the Veteran's reported history of being absent without leave (AWOL) and receiving a disciplinary action prior to service in Vietnam, and stated that he had "long-standing character pathology in the form of an atypical personality disorder with narcissistic and antisocial features," that "this developmental disorder was present long before his military service," and that it "found clear expression prior to his tour in Vietnam."  

A VA psychiatric examination report, dated in June 2009, shows that the examiner stated that the Veteran's C-file, SMRs (service medical records), and records of clinical care at NCVAMC (North Chicago VA Medical Center) had been reviewed.  The Veteran was afforded an examination, to include psychological testing.  The report notes a "significant history of alcohol dependence and substance abuse" which started prior to service, and that while his service may have exacerbated these disorders, it was unclear whether his prior stress and depressive symptomatology were a result of his alcohol use or just another symptom of that disorder.  The Axis I diagnosis was alcohol dependence.  The Axis II diagnosis was antisocial traits.  The examiner stated that the Veteran's current level of functioning was not indicative of an individual with a diagnosis of PTSD, although "it is possible" that he may have met the criteria for PTSD at some point in the past.  The examiner further stated that there was no significant impairment to the Veteran's social and occupational functioning, but that it was important for him to maintain at least six months of sobriety in order to differentiate between his symptomatologies.  

A VA psychiatric examination report, dated in October 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was afforded an examination.  The report states that the Veteran does not meet the full criteria for PTSD.  The Axis I diagnoses were alcohol dependence, and mood disorder NOS.  The examiner stated the following: the Veteran continues to drink on a weekly basis, sometimes to intoxication as recently as the weekend prior to the exam.  His spouse described his drinking as "binge drinking a couple of times a week."  The Veteran continued to drink despite being notified of elevated liver enzymes, a history of five DUIs (driving under the influence), and having done two stints of intensive outpatient alcohol treatment.  The examiner stated that the claimed condition was less likely as not (less than 50/50 probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's pattern of alcohol use is a part of a lifestyle that he describes in very positive terms, e.g. he enjoys drinking with friends at bars, ballgames and motorcycle events.  With regard to a mood disorder, the examiner stated that his chronic and pervasive irritability may very well be the result of his alcohol dependence, but that this could not be determined until the Veteran sustained full abstinence from alcohol, followed by psychological testing.  

VA progress notes, dated between 1997 and 2011, indicate participation in a SATP (substance abuse treatment program) in 1997.  Beginning in 2005, he received treatment for psychiatric symptoms.  Overall, he received Axis I diagnoses that included PTSD, depression/depressive disorder, adjustment disorder, and alcohol dependence.  VA progress notes, dated in September and October of 2005, state that the Veteran does not meet the criteria for PTSD, that his Minnesota Multiphasic Personality Inventory-2 (MMPI-2) test results were invalid and suggestive of malingering, and that his profile was inconsistent with PTSD.  The October 2005 report shows that the Veteran was informed that he did not meet the criteria for PTSD, and that his diagnosis was adjustment disorder that was likely exacerbated by a recent relocation and loss of a job.  

The Board finds that the evidence is insufficient to show that the Veteran has PTSD, and that the claim for PTSD must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The Board finds that the three VA examination reports of record are highly probative evidence against the claim.  These reports all state that the Veteran does not have PTSD.  The examiners indicated that their opinions were based on a review of the Veteran's medical records, and the opinions in them are each accompanied by a sufficient rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have PTSD, and that the claim must be denied.  

In reaching this decision, the Board had considered the notations of PTSD in the VA progress notes.  However, many of these are equivocal in their terms, i.e., characterized as "rule out," "probable," or "per record."  In addition, none of these "diagnoses" are shown to have been based on a review of the Veteran's C-file or any other detailed and reliable medical history, and  most appear to be "by history" only.  None of them show that each of the criteria for PTSD were discussed and shown to have been met.  This evidence is therefore insufficiently probative to warrant the conclusion that the Veteran currently has PTSD.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With regard to the claim for an acquired psychiatric disorder (other than PTSD), this claim must also be denied.  The Veteran was not treated for psychiatric symptoms, or diagnosed with an acquired psychiatric disorder, during service.  The earliest post-service medical evidence of an acquired psychiatric disorder is dated in 2003.  This is about 34 years after service.  The Veteran has not asserted that he has had a continuity of psychiatric symptoms since his service, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence to show that the Veteran has an acquired psychiatric condition that is related to his service.  In this regard, the October 2011 VA examiner provided an opinion against the claim.  Accordingly, the claim must be denied.  

With respect to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127   (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention an acquired psychiatric disorder, to include PTSD, was caused by service that ended in 1968, about 44 years ago. In this case, when the Veteran's service treatment reports, and post-service medical records are considered (which indicate that the Veteran does not have PTSD, and that his acquired psychiatric disorder is not related to his service), the Board finds that the medical evidence outweighs the appellant's contentions. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2005, and in October 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded three VA examinations.  Inasmuch as he was not shown to have PTSD, an etiological opinion is not required.  See 38 C.F.R. § 3.159(d).  An opinion has been obtained as to the claim for an acquired psychiatric disorder other than PTSD.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


